Citation Nr: 1312569	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability as a result of Department of Veterans Affairs treatment.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an above-the-right knee amputation as a result of Department of Veterans Affairs treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has been before the Board on previous occasions, and was remanded in November 2011 and dispatched to the Veterans Health Administration in July 2012 for an expert orthopedic opinion.  Actions associated with these measures have been completed.  

The Veteran appeared at a Travel Board Hearing in June 2011.  A transcript is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has submitted evidence to the Board subsequent to the issuance of the last supplemental statement of the case.  Indeed, the Board recently dispatched the claim for an expert opinion by a physician in the Veterans Health Administration (VHA).  That opinion was returned, and in March 2013, the Veteran submitted additional evidence to support his claims.  In a document posited by the Veteran, it was specifically indicated that he did not waive RO consideration of the associated evidence, and the Veteran requested that the case be remanded to the RO for consideration of the evidence in the first instance.  

38 C.F.R. § 20.1304(c) was recently amended, and in pertinent part, unless agency of original jurisdiction (AOJ) review is specifically sought, the Board will review any evidence received subsequent to issuance of the last supplemental statement of the case without remand for consideration by the AOJ.  In the current instance, however, review by the AOJ was specifically requested in March 2013.   Accordingly, the Board will dispatch the claims to the RO for consideration in the first instance.  Should the adjudication not be favorable, a supplemental statement of the case should be issued, and only then should the case be returned to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO must review all evidence received since the issuance of the last supplemental statement of the case.  Following this review, the claim must be adjudicated de novo.  If the disposition remains less than favorable, a new supplemental statement of the case is to be issued, and the claims are to be returned to the Board.  The Veteran is to be advised that he may provide any additional evidence to support his claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



